Citation Nr: 0011741	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to August 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal arising from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision dealt with the 
issue of whether an October 1991 rating denial of service 
connection for spondylolisthesis involved clear and 
unmistakable error.  

During the course of appeal, an August 1998 Board decision 
noted that at an April 1997 hearing, the veteran clarified 
his claim with respect to service connection for 
spondylolisthesis.  He indicated that he was not claiming 
that the October 1991 rating decision involved clear and 
unmistakable error; rather he was attempting to reopen a 
claim for service connection for spondylolisthesis on the 
basis of the submission of new and material evidence.  As his 
claim had not yet been adjudicated on such basis by the RO, 
the Board remanded the case to the RO for adjudication on the 
basis of whether new and material evidence had been submitted 
to reopen a claim for service connection for 
spondylolisthesis.  The RO accomplished the ordered action 
and has returned the case to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1991 
denied service connection for spondylolisthesis.

2.  The evidence added to the record since notification of 
the October 1991 rating decision denying service connection 
for spondylolisthesis is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's claim of entitlement to service connection 
for spondylolisthesis is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

Evidence added to the record since notification of the 
October 1991 unappealed rating decision, which denied service 
connection for spondylolisthesis, is new and material; and 
the claim for that benefit is reopened, and is well grounded.  
38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for spondylolisthesis.  Prior to the June 1996 
rating decision from which this appeal arose, service 
connection for spondylolisthesis was last denied by the RO in 
a October 1991 rating decision.  The veteran was notified of 
this decision in October 1991, but did not timely appeal the 
decision and it became final, based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

For the first step, the Board must determine whether the 
evidence is new and material.  Winters, 12 Vet. App. at 206.  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  Finally, if the claim is well-grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.

Evidence that was of record at the time of the prior 
unappealed rating decision in October 1991 included the 
veteran's service personnel and medical records, and the 
report of a September 1991 VA examination.  Service medical 
records show that in January 1991, the veteran was injured in 
a vehicular accident and hospitalized.  The report of 
hospitalization later in January 1991 includes diagnoses 
showing cervical compression fractures of C6 and C7; 
compression fracture of T9; status-post right hemothorax 
treated with closed thoracostomy; intermittent bilateral 
atelectasis, function of hemothorax, chest splinting from 
dorsal fracture, resolving; scalp laceration; liver function 
tests elevated, cause undetermined, improving.  The report 
also contains a diagnosis of L5-S1 spondylolisthesis, 
chronic, remote, unrelated to injury.  The September 1991 VA 
examination report contains a diagnosis of spondylolisthesis 
of L5-S1, probably congenital.

The veteran's application to reopen his claim of entitlement 
to service connection for spondylolisthesis was received in 
March 1995, and evidence has been received in support of his 
application.  The evidence pertaining to the claimed disorder 
and added to the record since the October 1991 rating 
decision includes private and VA clinical and examination 
records, and records associated with a disability 
determination of the Social Security Administration in 
February 1993.  The evidence also includes the transcript of 
an April 1997 hearing at the RO. 

The evidence added since October 1991 includes VA medical 
records, including treatment records from November 1991 
through December 1998.  These records show evidence of 
hospitalization and treatment during this time period 
including for low back symptomatology, and include diagnoses 
including spondylolisthesis.  The record also includes the 
reports of VA examinations in 1992, 1996 and 1997.  Private 
medical records from November 1991 through March 1995 include 
records of treatment for various conditions and complaints; 
and include the report of a December 1994 neurological 
examination, which contains an opinion that the veteran had a 
spondylolisthesis disorder preexisting his 1991 injury, which 
was aggravated.

The Board is of the opinion that the evidence received since 
the October 1991 rating decision is not wholly cumulative or 
redundant of evidence previously on file; and is sufficiently 
significant to the specific matters in this case that it must 
be considered in order to fairly decide the merits of the 
psychiatric disorder claim.  Since October 1991, an abundance 
of clinical records not previously received have been added 
to the record.  These records include VA and private medical 
records containing significant evidence regarding treatment 
of the veteran's multiple service-connected disorders that 
were due to his 1991 inservice accident.  While most of the 
evidence does not pertain to his claimed spondylolisthesis 
disorder, there are recent records pertaining to a 
spondylolisthesis disorder.  Moreover, there is evidence 
received since October 1991 that addresses the etiology of 
that disorder. 

On review of the evidence received since October 1991, in 
combination with evidence previously collected, the Board 
concludes that the evidence as a whole is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence submitted since the October 1991 
rating decision bears directly and substantially on the issue 
of whether the veteran has a current spondylolisthesis 
disorder linked to service.  This evidence is not wholly 
cumulative or redundant, and provides a more complete picture 
of the circumstances surrounding the etiology of the 
veteran's claimed spondylolisthesis disorder.  Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  As such, the new 
evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, the reopened claim for service 
connection is well-grounded.  Winters v. West, 12 Vet. App. 
203, 206 (1999); Elkins v. West, 12 Vet. App. at 218-19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
C.F.R. § 3.306(a).  In deciding a claim based on aggravation, 
after having determined the presence of a preexisting 
condition, the Board must first determine whether there has 
been any measured worsening of the disability during service 
and then whether this constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (West 1991).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  This presumption attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  The term "noted" denotes 
only such conditions as are recorded in examination reports.  
A reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom.  Epps v. West, 118 S. Ct. 
2348 (1998).  

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.  The Board 
observes that for purposes of determining whether a claim is 
well grounded, the veteran's evidentiary assertions must 
ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The collective record reflects that the veteran was injured 
during service and was discharged due to physical disability 
resulting from that injury.  The report of a January 1991 
hospitalization contains diagnoses showing multiple spinal 
fractures involving the cervical and thoracic spine; as well 
as a diagnosis of L5-S1 spondylolisthesis, chronic, remote, 
and unrelated to injury.  The report of a May 1991 medical 
board examination contains diagnoses referable to multiple 
fractures involving the cervical and thoracic spine; CD rod 
placement of the thoracic spine; and mild encephalopathy, 
status post closed head injury in the motor vehicle accident.  
During that examination, however, no diagnosis was made 
referable to L5-S1 spondylolisthesis.  

Soon after service, the veteran was examined by VA in 
September 1991.  The report of that examination recounted the 
history of the January 1991 auto accident, noting that the 
veteran had sustained fractures of C6-C7 and T9 vertebrae, 
with subsequent insertion of Herrington rods due to 
instability of the T9 fracture.  The examiner noted 
"incidentally [that the veteran] was found to have a 
spondylolisthesis of L5-S1, probably congenital (the 
[veteran] did mention that while playing football, he would 
get lightning pains in his legs which his doctor attributed 
to growing pains)."  The September 1991 VA examination 
report contains diagnoses including spondylolisthesis of L5-
S1, probably congenital.  

Reports of VA examinations in September 1992 do not contain a 
diagnosis of spondylolisthesis.  These reports do contain 
diagnoses of numbness of the tip of the big left toe; and of 
cutaneous neuropathy with sensory deficits over the right 
buttocks.  

Private medical records from October to December 1994 show 
treatment for complaints of low back pain and bilateral lower 
extremity pain and numbness.  In October 1994, the veteran 
reported a history of fracture injury during a vehicle 
accident.  After examination, the examiner concluded that the 
veteran had a spondylolisthesis disorder that preexisted the 
1991 injury, and that the veteran had an aggravation of the 
preexisting spondylolisthesis, with sufficient symptoms to 
warrant a spinal fusion be performed.  A December 1994 
neurological examination report noted objective findings of a 
decrease in touch and pin sensation over the anterior leg, 
dorsal foot, in the L-5 distribution, but no abnormality over 
the thigh or over the calf or posterior thigh in the S-1, S-2 
distribution.  The examiner noted that lumbar spine films 
revealed a grade I spondylolysis with spondylolisthesis at 
L5-S1, which was the location of the veteran's pain.  The 
examiner opined that discomfort in the legs and numbness was 
related to the L-5 root.  

The report of a December 1996 computed tomography examination 
of the lumbar spine contains an impression of bilateral 
spondylolysis with grade I spondylolis-thesis at the L5-S1; 
and no evidence of stenosis or disc herniation at L3 through 
S1.

The report of a December 1997 VA brain and spinal cord 
examination noted that "there was said to have been 
associated remote spondylolisthesis at L5-S1."  The examiner 
noted in this regard, that the veteran had on at least one 
occasion stated that after engaging in athletics while in 
school he had suffered leg pains, which at the time of the 
symptoms were attributed as growing pains.  After 
examination, the report contains diagnoses, including with 
respect to the spondylolisthesis, that this condition was 
stable, and required no additional treatment at the present 
time.  

On the basis of the foregoing, the Board finds that the claim 
is well grounded; particularly in view of the October 1994 
private report of neurological examination.  That report 
included an opinion that the veteran had a spondylolisthesis 
disorder that preexisted the 1991 injury and was aggravated.  
That record provides evidence that the claim is plausible or 
capable of substantiation in that it appears to relate a 
diagnosed spondylolisthesis disorder to service as 
aggravation of a preexisting disorder.  In summary, the Board 
has reviewed the evidence in its totality and finds that all 
of the elements necessary to well ground a claim under Epps 
v. Gober are present.  Accordingly, the Board finds that the 
claim for service connection for spondylolisthesis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

On the contrary, however, other clinical evidence in the 
claims file does not show any opinion that any preexisting 
spondylolisthesis disorder was aggravated during service, or 
was related to service in any other way.  During 
hospitalization in January 1991 soon after the veteran's 
injury, and during VA examination in September 1991, the 
respective opinions were that the spondylolisthesis was not 
related to injury, and was probably congenital.  The December 
1997 VA examination report indicates that the examiner 
reviewed the claims file in this context.  That report shows, 
with respect to the claimed spondylolisthesis, that the 
examiner indicated only that associated leg pains were 
present before service. 

Thus, while there is a definitive diagnosis of a present 
spondylolisthesis disorder and the Board considers the claim 
well grounded on the basis of the October 1994 private 
opinion, the evidence is not definitive as to whether there 
is a nexus between any present disorder and service.  
Therefore, based upon the evidence of record, and to provide 
the veteran with due process to have his claim considered by 
the RO in the first instance under other potential avenues 
for recovery, this claim is reopened and REMANDED infra.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge; Bernard.


ORDER

The claim for service connection for spondylolisthesis is 
reopened and is well grounded.


REMAND

Since the Board has found the claim for service connection 
for spondylolisthesis to be well grounded, the duty to assist 
applies.  38 U.S.C.A. § 5107(a).  As discussed earlier above, 
there is some conflict of competent medical opinion, and it 
is not clear, as to whether the veteran's spondylolisthesis 
disorder is related to service, to include as due to 
aggravation of a preexisting disorder.  The Board believes 
that an examination is necessary in order to clarify this 
material issue to the veteran's claim of entitlement to 
service connection for spondylolisthesis.  VA has a duty to 
assist, which includes the duty to obtain a thorough and 
contemporaneous examination to determine the etiology of any 
currently claimed disorders, claimed as due to service.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A review of medical records reveals that there may be 
additional that could be of benefit in deciding the veteran's 
claim for service connection for spondylolisthesis.  The 
report of a December 1997 VA examination noted initially that 
the claims file included portions of the medical records from 
the John Cochran Veterans Administration Hospital.  The 
report also noted that the claims file contains a fragment of 
the veteran's military service health record.  There was no 
immediate record from the field station where the veteran 
received his initial treatment after the January 1991 
accident.  There were no records from the Landstuhl Army 
Hospital to which the veteran was evacuated, and there were 
only fragments of the record from the Walter Reed Army 
Medical Center.  If these records are obtainable,  their 
review by the Board would be beneficial in deciding the 
veteran's claim.

Accordingly, to ensure that the appellant has been afforded 
every opportunity to develop the facts pertinent to the 
reopened claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, both VA and non-
VA, which have evaluated or treated him 
since active service for any claimed 
spondylolisthesis disorder or low back 
symptomatology including resulting 
neurological symptoms.  After securing 
any necessary releases, the RO should 
obtain all pertinent examination and 
treatment records not already on file for 
inclusion in the veteran's claims folder.  
In this regard, any indication of 
chronicity of relevant treatment 
beginning immediately after service is 
pertinent.  The RO should attempt to 
obtain and associate with the claims file 
any of the veteran's service medical 
records that are not already of record.  
In this regard, the RO should 
specifically seek to obtain records of 
immediate treatment at the field station 
where the veteran received his initial 
treatment after the January 1991 
accident; records from the Landstuhl Army 
Hospital to which the veteran was 
evacuated; and any additional existing 
records of subsequent treatment from the 
Walter Reed Army Medical Center.  The RO 
should also determine if further records 
are obtainable from the John Cochran 
Veterans Administration Hospital, and if 
so, to obtain all such records pertaining 
to the veteran's treatment there.  All 
leads should be pursued to their logical 
conclusion, and all actions by the RO and 
their results should be documented fully.

2.  Thereafter, the veteran should be 
scheduled for special VA orthopedic and 
neurological evaluations by  board 
certified examiners in those fields, to 
determine the nature, extent and etiology 
of any claimed lumbosacral disorders 
including spondylolisthesis.  The claims 
folders and a complete copy of this 
decision must be made available to and be 
reviewed by the examiners prior to the 
examinations.  All appropriate tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current 
lumbosacral disorder found on 
examination, including spondylolisthesis, 
is etiologically related, directly or 
through aggravation, to the in-service 
motor vehicle accident or other incident 
in service.  A complete rationale for all 
opinions expressed must be provided.  

If the examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided.  A complete written 
rationale must be offered with any 
opinion expressed.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for spondylolisthesis 
on a de novo basis, including all 
additional evidence obtained.

After the development requested has been completed and the 
case has been reviewed by the RO, if any benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.  Thereafter, the 
case should be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  However, the appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

